MEMORANDUM OPINION
BRETT, Judge:
Plaintiffs in Error, Jack C. Henry, Jr. and James Henry Hampton, hereinafter referred to as defendants, were convicted in the District Court of Stephens County, Case No. CRF 69-114, of burglary of a coin operated device and sentenced to twelve (12) years imprisonment. Judgment and sentence was imposed on April 8, 1970, and this appeal perfected therefrom.
Defendants contend the trial court erred in overruling their motion to suppress evidence obtained from a warrantless search of their car conducted on July 17, 1969. We have considered the legality of the July 17, 1969 search in reversing defendants’ convictions for burglary of a coin operated machine, Stevens County Case No. CRF 69-112, our Case No. A-15,596. Henry v. State, Okl.Cr., 494 P.2d 661 (1972). The same search and seizure was involved in both cases, and our reasons for holding the search unlawful, and the evidence seized thereby inadmissible, are controlling in the instant case.
Accordingly, we hold that the trial court erred in overruling defendants’ motion to suppress in Case No. CRF 69-114, and therefore reverse and remand the conviction in that case.
Reversed and remanded.
BUSSEY, P. J., and SIMMS, J., concur.